651 F.2d 608
Kurt M. FREIBERG, Appellant,v.Hon. Edmund S. MUSKIE; Hon. B. R. Civiletti; and Hon. JimmyCarter, The President of the United States, Appellees.
No. 81-1142.
United States Court of Appeals,Eighth Circuit.
Submitted June 16, 1981.Decided June 23, 1981.

Thomas D. Thalken, U. S. Atty., Dist. of Nebraska, and Joseph F. Gross, Jr., Asst. U. S. Atty., Omaha, Neb., for appellee.
Before HEANEY, HENLEY and McMILLIAN, Circuit Judges.
PER CURIAM.


1
Kurt M. Freiberg appeals the district court's January 8, 1981 dismissal of his lawsuit which sought to compel the United States Department of State to intervene on his behalf with officials of the West German Government.  The district court concluded it lacked subject matter jurisdiction because the case solely presented nonjusticiable political questions and accordingly dismissed the suit pursuant to Fed.R.Civ.P. 12(b)(1).  We affirm.


2
The district court correctly dismissed the case on the basis of the political question doctrine.  "The conduct of the foreign relations of our Government is committed by the Constitution to the Executive and Legislative 'the political' Departments of the Government, and the propriety of what may be done in the exercise of this political power is not subject to judicial inquiry or decision."  Oetjen v. Central Leather Co., 246 U.S. 297, 302, 38 S.Ct. 309, 310, 62 L.Ed. 726 (1918).  See also Logan v. Secretary of State, 553 F.2d 107, 108 (D.C.Cir.1976) (per curiam); Wright, Miller & Cooper, Federal Practice and Procedure: Jurisdiction, § 3534, pp. 310-13 (1975) (matters dealing with foreign affairs constitute one of the areas in which courts regularly recognize a very broad latitude in the political branches; many questions dealing with treaties likewise are left to executive and legislative disposition).


3
The district court's dismissal is affirmed.